Exhibit 10.16

THIS SHARE PURCHASE AGREEMENT is made and entered into by and among

EuroTel LLC, an entity organized under the laws of the State of Nebraska
(“EuroTel”), HunTel Systems, Inc. (“HunTel”), an entity organized under the laws
of the State of Nebraska, U.S.A., Consolidated Companies, Inc. (“CCI”), an
entity organized under the laws of the State of Nebraska, U.S.A., D&E
Investments, Inc. (“D&E”), an entity organized under the laws of the State of
Nevada, U.S.A (EuroTel, HunTel, CCI and D&E are collectively referred to herein
as Sellers),

and

MNI S A., with its registered seat in Warsaw, an entity organized under the laws
of Poland, enrolled into the register of entrepreneurs under KRS number
000003901 (“Buyer”);

WHEREAS, Sellers are the sole shareholders of, and own and hold all right, title
and interest to, 100.0% of the shares of Pilicka Telefonia, Sp. z o.o (“PT”), an
entity organized under the laws of Poland, enrolled into the register of
entrepreneurs under KRS number 0000022741;

WHEREAS, PT provides local exchange telephone services in regions of Poland
formerly designated as the voivodships of Radom, Tarnobrzeg and Piotrków; and

WHEREAS, in reliance upon the representations and warranties of Buyer set forth
herein, Sellers desire to sell to Buyer, and in reliance upon the
representations and warranties of Sellers set forth herein, Buyer desires to
purchase from Sellers, all right, title and interest in all the outstanding
Shares pursuant to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

1.1 “Additional Consideration” has the meaning set forth in Section 3.1(b).

1.2 “Affiliate” means, with respect to a specified Person, any other person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under comment control with the Person specified.

1.3 “Assets” means all of the assets of PT, whether tangible or intangible.

1.4 “Basket” has the meaning set forth in Section 15.l(b)(iii).

1.5 “Business” means PT’s operation of telephony, telephony-related, and other
telecommunications businesses (including any related to voice, data transmission
and internet services) in Poland through the Systems.

1.6 “Buyer” has the meaning set forth in the Introductory Paragraph.

1.7 “Buyer Investment Banker” has the meaning set forth in Section 6.4.

 

1



--------------------------------------------------------------------------------

1.8 “Capital & Operating Budget” has the meaning set forth in Section 5.2(s).

1.9 “Cash Payment” has the meaning set forth in Section 3. l(a).

1.10 “Closing” has the meaning set forth in Section 4.1.

1.11 Reserved

1.12 “Deposit” has the meaning set forth in Section 14.2.

1.13 “Encumbrances” means, collectively, liens, mortgages, security interests
and other encumbrances of any kind, character or description, whether accrued,
absolute, contingent or otherwise (and whether or not reflected or reserved
against in the balance sheets, books of account and records of PT).

1.14 Reserved

1.15 “Event of Loss” has the meaning set forth in Section 16.1.

1.16 “Final Closing Certificate” means the certificate to be delivered by Buyer
to Seller after the Closing pursuant to Section 3.2(d).

1.17 “Financial Statements” has the meaning set forth in Section 5.2(f).

1.18 “Government Authorizations” has the meaning set forth in Section 5.2(p).

1.19 “Indemnifiable Damages” means any and all liabilities in respect of suits,
proceedings, demands, judgments, damages, expenses and costs (including, without
limitation, reasonable legal counsel fees and costs and expenses) incurred in
the investigation, defense or settlement of any claims covered by the
indemnification set forth in this Agreement.

1.20 “Indebtedness” means (a) all indebtedness for borrowed money, with respect
to deposits or advances of any kind, or for the deferred purchase price of
property or services, (b) all indebtedness evidenced by a note, bond, debenture
or similar instrument, (c) the face amount of all letters of credit and all
unreimbursed amounts drawn thereunder, (d) all indebtedness of any other person
secured by any lien on any property owned by PT or guaranteed by PT, whether or
not such indebtedness has been assumed by PT and (e) all obligations upon which
interest charges are customary.

1.21 “Indemnitee” has the meaning set forth in Section 15.3.

1.22 “Indeminitor” has the meaning set forth in Section 15.3.

1.23 “Key Employees” shall mean John Tesmer, Krzysztof Lato, Tomasz Koziel,
Mariusz Kiraga, Piotr Kolasinski, Ignacy Bartoszek, Radoslaw Pypec, Katarzyna
Olczykowska, Maciej Prawda, Piotr Mizera.

1.24 “Knowledge” or “knowledge” means, as to Buyer, the actual knowledge of any
members of senior management of Buyer, and as to Sellers, the actual knowledge
of any members of senior management of each of Seller and PT.

 

2



--------------------------------------------------------------------------------

1.25 “Material” or “Materiality”: any reference to Material or Materiality
herein shall mean presently or, insofar as reasonably can be foreseen, in the
future will have an impact of at least $1,500,000 on the Assets, liabilities,
earnings or capitalization of PT.

1.26 “Material Adverse Effect” shall mean a Material adverse effect on the
Assets, liabilities, earnings or capitalization of PT.

1.27 “Outside Date” has the meaning set forth in Section 4.1.

1.28 “Permitted Encumbrances” means (a) any encumbrances set forth in Schedule
5.2(d); and (b) any materialmen’s, mechanics’, carriers’, workmen’s,
warehousemen’s, repairmen’s or other like liens arising in the ordinary course
of business which are not due and payable (or deposits to obtain the release
thereof).

1.29 “Permitted Indebtedness” means any indebtedness set forth on Schedule
5.2(g) and any current liabilities, which comprise part of the Working Capital.

1.30 “Person” or “person” means an individual, corporation, limited liability
company, partnership, sole proprietorship, association, joint venture, joint
stock company, trust, incorporated organization, or governmental agency or other
entity.

1.31 “Poland” means the Republic of Poland.

1.32 “Polish GAAP” means Polish generally accepted accounting principles,
consistently applied.

1.33 “Pre-Closing Certificate” has the meaning set forth in Section 3.2(c).

1.34 “PT” shall mean Pilicka Telefonia Sp. z o.o.

1.35 “Purchase Price” has the meaning set forth in Section 3.1.

1.36 “Sellers” has the meaning set forth in the Introductory Paragraph.

1.37 “Shares” means the shares of PT.

138 “Six-Month Date” has the meaning set forth in Section 3.1(b).

1.39 “Systems” means the telephony, data and internet systems owned and operated
by PT, each of which may be referred to herein individually as a System.

1.40 “Tax” or “Taxes” means any taxes, imposts, duties, fees, levies,
withholdings or other like assessments or charges, imposed by either the United
States or by Poland (including without limitation the tax on civil law
transactions provided by the Polish Act of September 9, 2000 on civil law
transactions (unified text, Journal of Laws 2005, number 41, position 399)), or
any state, local or foreign government or subdivision or agency thereof,
including any interest, penalties and additions to tax attributable thereto.

1.41 “Tax Return” means any tax return (including any estimated tax return),
report, election, information return, declaration, statement or other filing
(including any amendments thereto) required to be filed with any relevant taxing
authority.

 

3



--------------------------------------------------------------------------------

1.42 “Third Party” means any Person other than Buyer or Sellers or any Affiliate
of Buyer or Sellers.

1.43 “Transfer Taxes” means all Taxes payable in connection with the Sellers’
sale, assignment and transfer of all the outstanding Shares to Buyer, including,
without limitation, transfer, stamp, documentary, registration, recording and
similar Taxes.

1.44 “Working Capital” means the net position of cash and marketable securities,
plus accounts receivable, minus accrued expenses, accounts payable (including
trade payables) and other short-term liabilities, recorded in PT’s book of
accounts and records in accordance with Polish GAAP.

The plural of any term defined in the singular, and the singular of any term
defined in the plural, shall have a meaning correlative to such defined term.

ARTICLE II

PURCHASE AND SALE OF THE SHARES

2.1 Purchase and Sale of the Shares. Sellers shall sell, transfer and, if
applicable, deliver to Buyer on the Closing, and Buyer shall purchase from the
Sellers on the Closing, all on the terms and conditions set forth in this
Agreement, all of the Shares.

2.2 Instruments of Transfer. At the Closing, Sellers will sell, assign and
transfer to Buyer all right, title and interest in and to all of the outstanding
Shares. At any time and from time to time after the Closing, on Buyers
reasonable request, Sellers will execute, acknowledge and deliver such further
instruments of sale, assignment and transfer, and take such further actions, as
may be reasonably required in conformity with this Agreement for the adequate
and effective sale, assignment and transfer of all the outstanding Shares to
Buyer. For the avoidance of doubt, at any time prior to Closing, this Agreement
shall not constitute a transfer of the Shares under Polish law.

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price: Payment; Allocation.

(a) The purchase price (“Purchase Price”) for the sale of all of the outstanding
Shares under this Agreement shall consist of (i) a cash payment of $15,750,000
(“Cash Payment”), and (ii) Additional Consideration as determined in
Section 3.1(b). The Cash Payment, together with the Additional Consideration, is
referred to herein as the “Purchase Price”. The Cash Payment shall be adjusted
in accordance with Section 3.2. The Purchase Price (except for the amount equal
to the sum of the Deposit plus any Additional Consideration previously paid by
Buyer to Sellers), as adjusted in accordance with Section 3.2, shall be payable
to Sellers at the Closing by wire transfer of immediately available funds to an
account designated by Sellers, in a written notice delivered by Sellers to Buyer
at least five business days prior to Closing.

(b) Unless the Closing shall occur prior thereto, on each of the following dates
(“Additional Consideration”‘) shall accrue from Buyer to the Sellers in the
total amount of $110,625,00 ($14,750,000 multiplied by 0.75%):

(i) November 1

 

4



--------------------------------------------------------------------------------

(ii) December 1

(iii) January 1

(iv) February 1

(v) March 1

(vi) April 1

(vii) May 1

If the Closing has not occurred by February 1, 2006 (the “Sixth-Month Date”),
Buyer shall immediately pay to Sellers an amount equal to all accrued Additional
Consideration, a total amount of $442,500. Any remaining Additional
Consideration shall be paid at Closing. If the Closing occurs between any of the
foregoing dates, the Additional Consideration shall be pro rated using a daily
accrual of $3,687.00.

(c) All payments made by Buyer pursuant to this Section 3.1, including the Cash
Payment and any form of Additional Consideration, shall not be reduced by any
taxes, wiring, custodial or other fees or costs, and such costs, except as
provided in Section 3.2 and Section 9.5, shall be borne by Buyer. All cash
payments shall be made in United States Dollars, unless otherwise mutually
agreed.

3.2 Adjustments and Prorations. The Cash Payment shall be adjusted at the
Closing as follows:

(a) The Cash Payment shall be increased at the Closing by (i) the amount by
which PT’s cash and cash equivalents, less Indebtedness (other than any current
liabilities which comprise part of Working Capital; provided, however, that
current maturities of long-term Indebtedness shall be included in Indebtedness
for purposes of this Section 3.2), exceeds the U.S. dollar equivalent (as
provided in Section 17.11) of 10 million PLN at the Closing; and (ii) the net
amount of reimbursement for any fees, Transfer Taxes or other costs due by Buyer
to Sellers under Sections 9.5 and Article XIII.

(b) The Cash Payment shall be decreased at the Closing by (i) the amount by
which PT’s cash and cash equivalents, less Indebtedness (other than any current
liabilities which comprise part of Working Capital; provided, however, that
current maturities of long-term Indebtedness shall be included in Indebtedness
for purposes of this Section 3.2), is less than the U.S. dollar equivalent (as
provided in Section 17.11) of 10 million PLN at the Closing, (ii) any amounts
set forth in Section 16.1; (iii) the net amount of reimbursement for any fees,
Transfer Taxes or other costs due by Sellers to Buyer under Sections 9.5 and
Article XIII; (iv) the total amount of the Deposit; (v) the amount of any
Purchase Price adjustment required by Section 5.3, and (vi) any amount in excess
of $500,000 attributable to a breach (exclusive of any breach of Section 5.3) by
Sellers of any representation, warranty and/or covenant contained herein. To the
extent the subtractions required to be made by this Section 3.2(b) result in the
Cash Payment being reduced to less than zero, there shall be no Cash Payment and
the Additional Consideration shall be reduced by the amount that the Cash
Payment would otherwise have been reduced below zero.

(c) Sellers shall deliver to Buyer, not less than 10 days prior to the Closing,
a certificate signed by or on behalf of each of the Sellers (the “Pre-Closing
Certificate”), together with such supporting documentation as Buyer may
reasonably request, which Pre-Closing Certificate shall specify Sellers’ good
faith estimate of the adjustments to the Purchase Price contemplated by Sections
3.2(a) and 3.2(b).

(d) Within 30 days after the Closing, Buyer shall deliver to Sellers a
certificate (the “Final Closing Certificate”) to be signed by a duly authorized
representative of Buyer setting forth

 

5



--------------------------------------------------------------------------------

any changes to the adjustments made as of the Closing pursuant to this
Section 3.2 together with a copy of such supporting evidence as shall be
appropriate hereunder and as Sellers may reasonably request. If Sellers shall
conclude that the Final Closing Certificate does not accurately reflect the
changes to be made to the closing adjustments pursuant to this Section, Sellers
shall, within 30 days after its receipt of the Final Closing Certificate,
provide to Buyer its written statement (together with any supporting
documentation, calculation or other reliable instrument as Buyer may reasonably
request) of any discrepancy. Sellers’ representatives shall be permitted access
to all books, records, billing service reports and other documents reasonably
necessary or appropriate for the determination of the adjustments.

(e) Buyer and Seller shall attempt jointly to resolve any discrepancies within
30 days after receipt of Sellers’ discrepancy statement, which resolution, if
achieved, shall be binding upon all parties to this Agreement and not subject to
dispute or review. If Buyer and Sellers cannot resolve the discrepancies to
their mutual satisfaction within such 30 day period, Buyer and Sellers shall,
within the following 10 days, jointly retain the Warsaw office of
PricewaterhouseCoopers, or (in the event of the unavailability or unwillingness
to serve of PricewaterhouseCoopers or the existence of any conflict of interest
on the part of PricewaterhouseCoopers with respect to either Buyer or the
Sellers) the New York City office of another mutually-acceptable nationally
recognized independent public accounting firm to review the Final Closing
Certificate together with Seller’s discrepancy statement and any other relevant
documents. The cost of retaining such independent public accounting firm shall
be borne equally by the Sellers and Buyer. Such firm shall report its
conclusions in writing to Buyer and the Sellers and such conclusions as to
adjustments pursuant to this Section 3.2 shall be conclusive on Sellers and
Buyer and not subject to dispute or review.

(f) If as a result of such adjustments, Buyer shall owe any amount to the
Sellers, Buyer shall pay that amount to Sellers in immediately available funds
within five business days of such determination, and if Sellers shall owe any
amount to Buyer, Sellers shall pay that amount to Buyer in immediately available
funds within five business days of such determination (it being agreed that any
such amount to be paid by Sellers or Buyer shall not be subject to the
limitations of Section 15.1 or 15 2 hereof).

ARTICLE IV

CLOSING

4.1 Closing. Subject to the satisfaction of the terms and conditions of this
Agreement, the closing of the transactions contemplated hereby (the “Closing”)
shall occur at 9.00 a.m. at the offices of Schnader Harrison Segal & Lewis, 140
Broadway, Suite 3100, New York, New York on May 1, 2006, or such earlier date as
is mutually agreed upon by Buyer and Sellers. To the extent any documents must
be executed simultaneously in Poland, the parties agree to perform such
functions simultaneously in Buyer’s offices in Warsaw, Poland. The Closing shall
occur no later than May 1, 2006 (the “Outside Date”).

4.2 Right to Specific Performance. Notwithstanding anything to the contrary set
forth herein or elsewhere, (i) Sellers shall be entitled, at their sole option,
(a) to waive compliance by Buyer with any term or provision of this Agreement
(including, without limitation, any Closing conditions) and/or (b) without the
posting of any bond or other security, to require Buyer to consummate and
specifically perform the purchase of all of the outstanding Shares from Sellers
in accordance with all other terms of this Agreement, if necessary through
injunction or other court order or process, if the conditions to the obligations
of Buyer to effect the Closing have been satisfied or are capable of being
satisfied with Buyer’s reasonable best efforts by or upon the

 

6



--------------------------------------------------------------------------------

Closing, if the Closing were to be held, and (ii) Buyer shall be entitled, at
its sole option, (a) to waive compliance by Sellers with any term or provision
of this Agreement (including, without limitation, any Closing conditions) and/or
(b) without the posting of any bond or other security, to require Sellers to
consummate and specifically perform the sale of all of the outstanding Shares to
Buyer in accordance with all other terms of this Agreement, if necessary through
injunction or other court order or process, if the conditions to the obligations
of Sellers to effect the Closing have been satisfied or are capable of being
satisfied with Sellers’ reasonable best efforts by or upon the Closing, if the
Closing were to be held. Any such equitable relief invoked or granted shall not
be exclusive and Sellers or Buyer, as the case may be, shall also be entitled to
seek and obtain money damages (including, without limitation, court costs,
attorney fees and related expenses) insofar as applicable law shall permit,
subject (in the case of claims against Seller) to Section 14.1(b). Buyer and
Sellers intend this Section 4.2 to be fully enforceable notwithstanding any
legal precedent recognizing judicial discretion to limit or deny its
recognition.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLERS

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, Sellers hereby make the following
representations and warranties:

5.1 Representations and Warranties Concerning Sellers and the Transaction:

(a) Authorization of Transaction. Each Seller has full power and authority,
including full corporate power and authority, to execute, deliver and perform
its obligations under this Agreement. This Agreement constitutes the valid and
legally binding obligation of each Seller, enforceable in accordance with its
terms and conditions. Except to the extent it is determined that approval is
needed from the Polish antimonopoly agency, there are no authorizations,
consents or approvals that any Seller or PT must obtain from the Government of
Poland and/or any other applicable governmental body, Polish or otherwise, in
order to consummate the contemplated transaction.

(b) Ownership of the Shares. Except as described in Schedule 5.1(b), Sellers are
the lawful holders of record and owners of all of the Shares, in each case free
and clear of any liens, claims, restrictions and security interests, and have or
will have as of the Closing full legal right to sell, transfer and convey all of
the Shares under this Agreement. Apart from this Agreement, neither Sellers nor
PT is, or will be as of the Closing, a party to any options, warrants, purchase
rights or other contracts or commitments that could require Sellers or PT to
sell, transfer or otherwise dispose of any Shares.

(c) Title to the Shares at Closing. At Closing, subject to the fulfillment of
all conditions precedent set forth in this Agreement, valid title to all of the
Shares, free and clear of any and all liens, claims and security interests or
other Encumbrances except as may be created by Buyer, will pass to Buyer from
Seller.

(d) Taxes. Except as otherwise provided in this Agreement, Sellers will
discharge any and all capital gains tax or any other Taxes which may arise from
Sellers’ sale of the Shares to Buyer under this Agreement.

(e) Noncontravention. Except as set forth in Schedule 5.l(e), neither the
execution and delivery of this Agreement, nor the consummation of the
contemplated transaction, will violate any

 

7



--------------------------------------------------------------------------------

constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which Seller is subject or conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
approval under any legal requirement, government regulation, agreement,
contract, lease, license, instrument or other arrangement to which Seller is
party or by which Seller is bound or to which any of its Assets are subject.

(f) Investment Banker’s Fees. Neither Sellers nor PT has any liability or
obligation to pay any fees or commissions to a broker, finder or agent with
respect to the contemplated transaction for which Buyer or PT could become
liable or obligated to pay. PT shall not be obligated to pay any dues concerning
this Agreement and incurred by Sellers or caused by Sellers in connection with
this Agreement.

5.2 Representations and Warranties Concerning PT.

(a) Organization: Qualification and Power PT is, or will be as of the Closing,
duly organized, validly existing and in good standing under the laws of Poland,
and duly authorized to conduct the business in which it is engaged and to own
and use the properties owned and used by it. Necessary meetings and other
corporate actions of or by PT prior to the Closing have been legally held and
all resolutions passed by the meetings of shareholders, supervisory board and
management board have been properly adopted and are duly recorded in the book of
minutes. Corporate documentation required by Polish law, including without
limitation, Articles of Association, book of shares and minutes of meetings, are
safely kept, correct, complete and up-to-date. No resolutions on the increase in
the share capital of PT nor additional capital contributions to PT have been
adopted from the date of this Agreement until Closing.

(b) Capitalization. PT has a share capital of 113,245,500 PLN. No shares are in
issue, including pending registration. All of the Shares have been duly
authorized, are fully paid, nonassessable and registered, and are, or as of the
Closing will be, held of record by Sellers. There are, or as of the Closing
there will be, no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights or other contracts or
commitments that could require PT to issue, sell or otherwise cause to become
outstanding any of its capital stock. No resolution increasing the share capital
has been adopted or is in the registration process. There are or as of the
Closing there will be no outstanding or authorized stock appreciation, profit
participation or similar rights with respect to PT. PT does not own, and at
Closing will not own, any capital stock in any other person.

(c) Noncontravention. Except with respect to matters set forth in Schedule
5.2(c), neither the execution nor the delivery of this Agreement, nor the
consummation of the contemplated transaction, will (A) violate any provision of
the charter or bylaws of PT; or (B) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency or court to which PT is
subject or conflict with, result in a breach of, constitute a default under,
give rise to any rights of first refusal under, result in the acceleration of,
create in any person the right to accelerate, terminate, modify, cancel or
require any notice or approval under any legal requirement, government
regulation, agreement, contract, Government Authorization, lease, license,
instrument or other arrangement to which PT is a party or by which it is bound
or to which any of its Assets are subject, or result in the imposition of any
security interest upon any of its Assets.

 

8



--------------------------------------------------------------------------------

(d) Title to Assets. Except as set forth on Schedule 5.2(d) (hereinafter
“Permitted Encumbrances”), PT owns or will own as of Closing all Assets which
are necessary to the regular conduct of its Business, free and clear of all
Encumbrances. Neither the execution nor the delivery of this Agreement, nor the
consummation of the contemplated transaction, will cause PT to cease owning any
Assets. PT has insured the Assets according to local business practice. The
change of control in the ownership of PT as a consequence of this Agreement does
not cause the termination or expiration of any such insurance.

(e) Leased Property. Each lease and sublease of Assets leased or subleased to PT
is legal, valid, binding and enforceable against PT and, to the best knowledge
of Sellers, the other parties thereto and in full force and effect.

(f) Financial Statements. The unaudited financial statements attached as
Schedule 5.2(f) are hereinafter referred to as the “Financial Statements.” The
Financial Statements (including the notes) were prepared in accordance with
Polish GAAP, and present fairly, subject to normal adjustments, the financial
condition of PT as of the dates indicated thereon and the results of operations
for the period reported therein.

(g) Level of Indebtedness. Except as set forth on Schedule 5.2(g) (hereinafter
“Permitted Indebtedness”), at the Closing, PT will have no Indebtedness.

(h) Legal Compliance. PT has complied with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings and
charges). To Seller’s best knowledge, no governmental or quasi-governmental
authority has contacted PT, nor do Sellers have any reason to believe that PT
will be contacted by a governmental or quasi-governmental authority regarding
noncompliance with any such applicable laws.

(i) Tax Matters. PT has timely filed all Tax Returns that it was required to
file, and has paid all applicable Taxes shown as owing. To the best knowledge of
Sellers there are no outstanding claims or assessments (including penalty or
interest claims) in respect of taxation (other than claims and assessments for
VAT type taxes normally refunded in the ordinary course of business) and PT is
not subject to any dispute with the relevant tax authorities or any other fiscal
authority at the date of this Agreement. From the date hereof until the Closing,
neither Sellers nor PT will take any action (other than the consummation of the
transactions contemplated by this Agreement or in the ordinary course) which it
reasonably believes could cause any net operating loss carryforwards, in
existence as of the date hereof, of PT to become diminished or unavailable to
Buyer or PT in any respect. No Taxes attributable to any period prior to the
Closing will become payable by PT which, in the aggregate, exceed $100,000.

j) Real Property.

 

  (i) PT does not own any real property, except as disclosed on Schedule
5.2(j)(i).

 

  (ii) Each lease or sublease of real property leased or subleased to PT is in
full force and effect and is legal, valid, binding, and enforceable against PT
and, to the best knowledge of Sellers, the other parties thereto, and PT has not
received any notice of any default thereunder.

(k) Contracts. Each contract requiring, on a noncancellable basis, expenditures
by PT in excess of $100,000 in any calendar year to which PT is a party or to
which its Assets or properties may be bound, are in full force and effect, and
are valid, binding upon and enforceable against PT and, to the best knowledge of
Sellers, the other parties thereto in accordance with their

 

9



--------------------------------------------------------------------------------

respective terms. With respect to all contracts to which PT is a party or to
which its Assets or properties may be bound, neither PT nor any other party
thereto has violated any of the terms or conditions of any such contract. PT has
not received notification or other declaration of termination of any such
contract.

(l) Litigation. To the best knowledge of Sellers, there is no litigation
threatened against PT. PT is not involved in any action, suit, proceeding,
hearing or investigation before any court or quasi-judicial or administrative
agency of any national, provincial, or municipal jurisdiction of any country,
nor is it a party to any injunction, judgment, order, decree, ruling or charge.

(m) Environmental Matters.

 

  (i) To the best knowledge of Sellers, PT (a) is not, nor has been, a party to
or threatened with any judicial or administrative proceeding in any country
alleging the violation of any national, provincial, municipal or local
environmental statute or regulation; (b) has not received any notice to the
effect that its operations are not in compliance with any of the requirements of
applicable national, provincial or municipal environmental statutes or
regulations or are the subject of any official investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste, substance or constituent or any other substance into the environment; and
(c) has not received notice from, or been threatened by, any governmental agency
that it is potentially liable for cleanup costs or damages arising out of the
release of a hazardous substance and Sellers have no reason to expect such
notice.

 

  (ii) To the best knowledge of Sellers, at no time has there been any discharge
or spill of toxic or hazardous substances, wastes or effluents by, or
attributable to, PT or any Third Party at or from any parcel of real property
owned or leased by PT, currently or in the past.

(n) Labor Laws. PT complies in form and in operation in all respects with the
applicable requirements of the labor laws and regulations currently in effect in
Poland. There is no labor strike, dispute, slowdown or stoppage actually pending
or, to the best of Sellers’ knowledge, threatened against or affecting PT and PT
has not experienced any work stoppage since January 1, 1997. PT is not a party
to any collective bargaining agreement.

(o) Benefits, etc. Except as required by applicable law, there are no pensions,
life insurance benefits, disability benefits, sickness benefits or retirement
benefits funded by PT for the benefit of any employees of PT.

(p) Government Authorizations, Permits. PT has all licenses, permits and
authorizations of all governmental authorities having jurisdiction over it,
which are necessary for the carrying on of its Business (“Government
Authorizations”), and has complied with the terms of such Government
Authorizations. For fiscal year 2004, PT had turnover (within the meaning of
Article 15 of the Polish Act on Protection of Competition and Consumers dated
December 15, 2000) of less than 10,000,000 EURO.

(q) Intellectual Property. PT has all patents, patent rights, licenses,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights, copyrights or similar rights necessary to the conduct of
the Business of PT, and does not require any other such

 

10



--------------------------------------------------------------------------------

rights in connection with the conduct of its Business. To the best knowledge of
Sellers, PT is not infringing or otherwise acting adversely to, the right of any
person under or in respect to, any patent, license, trademark, trade name,
service mark, copyright or similar intangible right. PT has not licensed any of
the above rights in source code form to any party or entered into any agreement
granting exclusive rights to such source code to any Person.

(r) No Undisclosed Liabilities. PT does not have any liabilities or obligations
of any nature, whether or not accrued, contingent or otherwise, except as
follows: (i) any current liabilities which comprise part of the Working Capital,
and (ii) long-term financing (inclusive of the financing described in Schedule
5.2(d) and 5.2(g)), conducted on commercially reasonable terms, which in the
aggregate, does not exceed USD 1 million.

(s) Capital & Operating Budget. Attached as Schedule 5.2(s) is PT’s capital
budget (“Capital & Operating Budget”), setting forth PT’s current intention of
its planned capital and operating expenditures for fiscal years 2005 and 2006.

(t) Joint Ventures or Partnerships. PT is not, nor has it agreed to become, a
member of any joint venture or partnership, and PT is not, nor has it agreed to
become, a party to any agreement or arrangement for participating with others in
any business sharing commissions or other income, except with respect to PT’s
settlement obligations pursuant to its interconnection agreements with
Telekomunikacja Polska SA.

(u) Powers of Attorney. Except as set forth in Schedule 5.2(u), as of the
Closing, there will be no outstanding powers of attorney executed on behalf of
PT.

5.3 Additional Representations and Warranties Concerning PT to be true at
Closing. PT shall have reported net sales of not less than 39,500,000 PLN and
earnings before interest, taxes, depreciation, and amortization (“EBITDA”) of
not less than 11,950,000 PLN, respectively, for the fiscal year 2005 in its
Polish GAAP financial statements. Failure to have reported at least 39,500,000
PLN of net sales or 11,950,000 PLN of EBITDA shall result in a decrease in the
Purchase Price equal to the difference between 11,950,000 PLN and the actual
reported EBITDA; provided that, if both the net sales and the EBITDA target are
not met, there shall be a single Purchase Price adjustment.

5.4 Statements Correct and Complete. The statements contained in Sections 5.1
and 5.2 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing, except where the failure to be correct
and complete would not in the aggregate have a Material Adverse Effect, or
except where such statements refer to a specific date. With the exception of
Buyer’s remedy to bring claims for fraud or intentional misrepresentation,
Buyer’s sole remedy for a breaches by Sellers of any and all representation or
warranty contained in Sections 5.1 and 5.2 which do not in the aggregate have a
Material Adverse Effect shall be a purchase price adjustment as provided in
Section 3.2. The statements contained in Section 5.3 will be correct and
complete as of Closing, except where the failure to be correct and complete
would not have a Material Adverse Effect. With the exception of Buyer’s remedy
to bring claims for fraud or intentional misrepresentation, Buyer’s sole remedy
for a breach by Sellers of any representation or warranty contained in
Section 5.3 is the Purchase Price adjustment set forth therein. If Sellers’
breaches of Sections 5.1, 5.2 and 5.3, together with breaches of any covenants
or agreements set forth in this Agreement in the aggregate have a Material
Adverse Effect, then Buyer shall have the additional remedy provided in
Section 14.1(a)(iv).

 

11



--------------------------------------------------------------------------------

5.5 Cure. Should any of the representations and warranties of Sellers in
Sections 5.1 or 5.2 be untrue, then Buyer shall notify Sellers in writing of
such breach and Sellers shall have the right for 60 days from such notification
to cure such breach.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to Sellers to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer hereby makes the following
representations and warranties:

6.1 Organization. Buyer is an entity organized and validly existing under the
laws of Poland and has the power and authority to own and use its properties and
to transact the business in which it is engaged and to acquire the Shares
pursuant to this Agreement. Buyer is duly qualified to do business as an entity,
in good standing in Poland.

6.2 Authorization; Enforceabilitv. The execution and delivery of this Agreement
and all other instruments or documents executed by Buyer in connection herewith,
as well as all action required to be taken hereunder or thereunder by Buyer,
have been duly authorized by Buyer, and upon execution and delivery, each such
document will constitute the valid and binding obligation of Buyer enforceable
upon and in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the rights of
creditors generally and by general principles of equity. All Persons who have
executed this Agreement on behalf of Buyer are authorized to do so under its
organizational documents and the laws of Poland.

6.3 Disclosure. No representation or warranty made herein by Buyer, and no
statement contained in any certificate or other instrument furnished or to be
furnished by Buyer to Sellers pursuant to this Agreement, contains or will
contain any untrue statement of a Material fact.

6.4 Investment Banker’s Fees. Buyer has retained Piotr Majchrzak (the “Buyer
Investment Banker”) as its representative in connection with the contemplated
transaction, and Buyer shall be solely responsible for the payment of any
commissions and/or fees payable to the Buyer Investment Banker for services
rendered in connection with the contemplated transaction. Buyer has no other
liability or obligation to pay any fees or commissions to a broker, finder or
agent with respect to the contemplated transaction for which Sellers or PT is in
whole or in part liable or obligated to pay.

6.5 Noncontravention. Except with respect to matters which would not prohibit
the consummation of the contemplated transaction, neither the execution and
delivery of this Agreement, nor the consummation of the contemplated
transaction, will violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency or court to which Buyer is subject or conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice or approval under any legal requirement,
government regulation, agreement, contract, lease, license, instrument or other
arrangement to which Buyer is party or by which Buyer is bound or to which any
of its assets are subject. To the best knowledge of Buyer, there is no pending
or threatened Material litigation or other Material proceedings, which would
prohibit the execution, delivery or performance of this Agreement by Buyer.

 

12



--------------------------------------------------------------------------------

6.6 Governmental Clearance. Buyer does not have a dominant position in any
marketplace.

ARTICLE VII

CONDUCT OF BUSINESS OF PT PRIOR TO CLOSING

7.1 Restrictions on Operations Prior to Closing. Following its execution hereof
until and including the Closing, Sellers shall cause PT to conduct its Business
and operations and maintain all of the Assets according to PT’s ordinary and
usual course of its Business, except as otherwise contemplated by the provisions
of this Agreement. Buyer agrees and acknowledges that this Section 7.1 is not a
substitute for specific representations and warranties, which have been the
subject of extensive negotiation and included in Sections 5.1, 5.2 and 5.3. As
such, this Section 7.1 shall not enlarge or expand or narrow the representations
and warranties of the Sellers contained in this Agreement. Buyer specifically
agrees that this Section 7.1 is not a representation, warranty or guaranty that
PT will achieve any level of operating success. Buyer has attempted to list all
important proscriptions in the following sentence. Without the prior written
consent of Buyer, from the date hereof until the Closing, Sellers agree to cause
PT not to:

 

  (i) Fail to maintain with reasonable diligent effort PT’s accounting systems,
management information systems and cost controls according Polish standards;

 

  (ii) Fail to pay in a timely manner any Taxes, fees and charges of similar
character, as well as any other liabilities and Indebtedness of PT as they
become due;

 

  (iii) Fail to obtain any and all consents, permits, concessions and licenses
necessary to the conduct of PT’s Business;

 

  (iv) Fail to prepare PT’s financial statements in accordance with Polish GAAP
and as necessary to present truthfully and fairly PT’s financial condition and
results of operations on a consistent basis;

 

  (v) Make any contract or incur any Indebtedness, other than Permitted
Indebtedness, in excess of 1 million PLN;

 

  (vi) Directly or indirectly sell, transfer, lease, pledge, mortgage, encumber
or otherwise dispose of any of PT’s Assets with a book value in excess of
100,000 PLN, other than in the ordinary course of PT’s Business consistent with
past practice;

 

  (vii) Undertake any measures aimed at transforming the corporate identity of
PT, merging PT with another entity, acquiring another entity or entering into or
terminating any joint venture;

 

  (viii) Cease to conduct PT’s Business activities, unless required by
applicable law;

 

  (ix) Incur or commit to any capital or operating expenditures, unless such
capital or operating expenditure is reflected in the Capital & Operating Budget
or pursuant to Mr. Tesmer’s severance arrangement in his employment agreement
with PT;

 

13



--------------------------------------------------------------------------------

  (x) Grant any loan or assume any obligation of a Third Party, except from time
to time the granting of loans by PT to its employees that individually do not
exceed 20,000 PLN;

 

  (xi) Fail to use reasonable diligent efforts to keep in service the Key
Employees of PT (other than its President John Tesmer who Buyer understands will
leave PT immediately following the Closing) consistent with good business
practices and to preserve the goodwill of suppliers and customers and others
having business relations with PT;

 

  (xii) Do or effect any of the following actions with respect to the Shares:
(i) adjust, split, combine or reclassify the Shares, (ii) make, declare or pay
any dividend or any distribution with respect to the Shares or reserve any such
capital for such purpose, (iii) grant any person any right or option to acquire
any Shares or (iv) redeem, purchase or otherwise acquire, directly or
indirectly, any Shares, in each case, other than in order to comply with any
provision of this Agreement;

 

  (xiii) Undertake any measures aimed at liquidating or dissolving PT.

 

  (xvi) Agree in writing or otherwise to take any of the foregoing actions.

7.2 Payment of Obligations. Sellers shall cause PT to pay its current
liabilities consistent with prior business practices as and when they become
due, except those being contested in good faith by appropriate proceedings.

7.3 Inventory. Sellers shall cause PT to continue to maintain its inventory of
equipment and supplies in the ordinary course of PT’s Business.

ARTICLE VIII

BUYER REVIEW

8.1 Access to Documents. Following its execution hereof and until the Closing,
Sellers shall cause PT to give Buyer and its representatives, including, without
limitation, advisors, accountants and attorneys designated by Buyer, full access
during ordinary business hours, upon reasonable notice (which shall not be less
than 48 hours), to the premises, Assets and properties of PT and to the books of
account, agreements and commitments of PT, provided that Buyer’s investigation
and use of the same shall not unreasonably interfere with PT’s normal
operations. Sellers shall permit Buyer to inspect, review and copy all
information (including, without limitation, all communications with all
government entities and their representatives) in Sellers possession with
respect to PT’s Business to which Buyer may, from time to time, reasonably
request access, including, without limitation, any interim financial statements
and reports of PT and the Tax Returns and information relating to PT. Sellers
shall cause the employees of PT to render to Buyer and its representatives
reasonable cooperation in connection with their investigation of the premises,
Assets and properties of PT, and the records, books of account, agreements,
commitments and other information (including, without limitation, all
communications with all government entities and their representatives) relating
to PT’s Business. No such investigation by Buyer or its representatives of the
Assets and other information relating to the Assets shall enlarge, expand or
narrow the representations and warranties of the Sellers contained in this
Agreement.

 

14



--------------------------------------------------------------------------------

ARTICLE IX

FURTHER COVENANTS

9.1 Certain Actions to be Undertaken Prior to Closing. Sellers shall cause PT to
file, within 30 days after the date hereof, all necessary and appropriate
submissions to governmental authorities in connection with the purchase and sale
of the Shares, and shall also cause PT to use commercially reasonable efforts,
prior to the Closing (including, without limitation, attendance at local
government or similar meetings and hearings before local and county
administrative bodies) to obtain at PT’s expense all requisite consents,
approvals and authorizations required to be received by or on the part of PT or
Buyer for the purchase and sale of the Shares. Sellers shall cause PT to
commence its efforts to obtain such requisite consents as soon as practicable
after the date hereof. Buyer agrees to prepare and to cooperate fully with and
to assist Sellers, subject to all the terms and conditions of this Agreement, in
obtaining such government approvals.

9.2 Diligent, Good Faith Efforts and Further Assurances. Upon the terms and
subject to the conditions of this Agreement, Buyer and Sellers shall each use
diligent, reasonable best efforts to fulfill the respective conditions precedent
to Closing set forth in Article X that are to be fulfilled by such party and to
take, or cause to be taken, and to do all things reasonably necessary, proper or
advisable under any applicable law to consummate and make effective in the most
expeditious manner practicable, the transactions contemplated hereby.

9.3 Publicity. No press release, press kit or other written materials regarding
this Agreement or the transactions contemplated hereby shall be issued or
distributed by any party hereto without the other party’s prior written consent
(which shall not be unreasonably withheld); provided, that either party hereto
may disclose this Agreement to the extent required by law, including without
limitation any disclosure required by applicable securities laws and stock
exchange requirements: provided, further that in any such case, the parties
hereto will make commercially reasonable efforts to allow the non-disclosing
party to review and comment on the substance of such disclosure prior thereto.

9.4 Closing Notice. If Buyer desires to close prior to the Outside Date, Buyer
shall notify Sellers not less than 30 days before the requested Closing. Sellers
shall deliver to Buyer promptly, and in any event within 10 business days
thereafter, notice of the satisfaction (or waiver) of all conditions to Buyer’s
obligation to consummate the Closing.

9.5 Transfer Taxes. All Transfer Taxes shall be paid one half by Sellers and one
half by Buyer when due. Buyer and Sellers shall cooperate in all reasonable
respects to prepare and file all necessary Tax Returns and other documentation
with respect to all such Transfer Taxes.

 

15



--------------------------------------------------------------------------------

9.6 Non-Compete. Sellers shall not, for a period of five years from the Closing,
engage in, or operate in any manner whatsoever (either directly or indirectly,
as a principal, agent, owner, employee, partner, shareholder or independent
contractor), or acquire any kind of interest, in any business activity, in
competition with PT’s Business. Should Sellers commence any competitive activity
toward PT, Buyer shall have the right to demand payment of a penalty not to
exceed $1,000,000.

9.7 Obligation to Cooperate In Prosecution of Actions.

(a) Buyer acknowledges that an affiliate of Seller, PenneCom B.V. (together with
its present and former employees, representatives, consultants, experts,
attorneys and agents, “PenneCom”) and one of PenneCom’s former officers,
Sylvester J. Orsi (together with his present and former representatives,
consultants, experts, attorneys and agents, “Orsi”), are each plaintiffs in two
civil actions, respectively, PenneCom B.V. v. Merrill Lynch & Co., Inc., et al.,
Civil Action No. 02-CV-5355 (DC), and Orsi v. Merrill Lynch & Co., Inc., et al.,
Civil Action No. 05-CV-2383 (DC), both of which are currently pending in the
United States District Court for the Southern District of New York (singly and
collectively, the “ML Litigation”). Buyer acknowledges that it has been provided
with and has reviewed copies of the amended complaints filed in both actions,
which are incorporated by reference herein. Buyer acknowledges its obligation to
provide reasonable cooperation to PenneCom and Orsi in connection with the ML
Litigation, as described further below. Buyer acknowledges that such cooperation
obligation is a material condition that forms part of the consideration for this
Agreement. Buyer acknowledges that a breach of such cooperation obligation shall
be deemed a material breach of this Agreement. Buyer further acknowledges that
time is of the essence in providing cooperation when requested.

(b) Buyer agrees that, until such time as Buyer receives written notification
from PenneCom that the ML Litigation (including any appeals) has been finally
concluded, Buyer shall provide reasonable cooperation to PenneCom and Orsi in
the investigation, prosecution and conduct of all claims asserted in, or related
to, the ML Litigation, including but not limited to maintaining, on it premises
or facilities (which, as used herein, shall include any offsite storage
facilities whether owned or leased) potentially relevant documents and
information, making such information and documents available promptly upon
request and providing access to Pilicka’s premises or facilities and to present
and former officers, employees, consultants, representatives and agents. By way
of example, and without limiting the foregoing, as part of its obligations
hereunder, Buyer shall authorize and cause:

(i) Pilicka (which, for purposes of Sections 9.7 (b)-(g) hereof, shall include
Pilicka’s consultants, agents, attorneys and other persons or entities subject
to Pilicka’s control) to maintain and preserve (x) all books, records and other
documents (including documents in electronic format, databases and emails) that
exist in the files (including but not limited to all company and individual
employee files and all warehouses or other storage areas) of Pilicka as of the
Closing Date and (y) all documents (including documents in electronic format,
databases and emails) created subsequent to the Closing Date of the type
described in a “List of Post-Closing Documents to be Maintained and Preserved”
that will be supplied by Seller to Buyer prior to the Closing;

(ii) Pilicka to give PenneCom and/or Orsi such access to Pilicka’s premises and
facilities, or any other premises or facilities of Buyer where Pilicka documents
may be maintained, as they may request, for uses related to the preparation for
or conduct of the ML Litigation; and

(iii) Pilicka (x) to make available to PenneCom and/or Orsi, as they may
request, any or all of the documents to be maintained and preserved pursuant to
Section 9.7 (b)(i) above and (y) permit PenneCom and Orsi to utilize such
documents for any purpose related to the ML Litigation; to make notes or
extracts of such documents; to (at their expense) cause all or any of such
documents

 

16



--------------------------------------------------------------------------------

to be copied (including copying through the services of an offsite vendor); to
permanently remove any copies so made from the premises or facilities of
Pilicka; and/or to temporarily remove original documents from the premises or
facilities of Pilicka to the extent reasonably necessary for purposes of
discovery or for trial; and

(iv) all directors, officers or employees of Pilicka, as may be requested by
PenneCom and/or Orsi, to cooperate with and assist them in connection with the
ML Litigation, including meeting with PenneCom and/or Orsi and providing
PenneCom and/or Orsi with such information, evidence, deposition and/or trial
testimony or other assistance (including, but not limited to, review and
analysis of documents and computerized or database analysis) as they may
request.

(c) If, subsequent to the Closing, Buyer or Pilicka determines to terminate the
employment of a person who was employed by Pilicka as of the Closing, Buyer will
notify PenneCom and Orsi as soon as practicable of the same, which notification
shall identify the name of the person to be terminated and the expected
termination date. If Buyer or Pilicka becomes aware that a person who was
employed by Pilicka as of the Closing intends voluntarily to terminate his or
her employment with Pilicka, Buyer will notify PenneCom and Orsi as soon as
practicable of the same, which notification shall identify the name of the
person to be terminated and the expected termination date. In addition to the
foregoing, Buyer shall cause Pilicka, upon request by PenneCom or Orsi, to
provide PenneCom and/or Orsi with the last known address of any former employee
of Pilicka.

(d) Buyer acknowledges that the ML Litigation is not and never has been an asset
of Pilicka or controlled by Pilicka, but is and has been exclusively an asset
of, and controlled by, PenneCom and/or Orsi. Buyer acknowledges that, subsequent
to the Closing, it has and will have no rights (including, but not limited to,
rights of control) or interest in the ML Litigation, that all attorney-client
privileges or similar privileges or protections (including, but not limited to,
“work product” protection) that exist in connection with the ML Litigation
belong, exclusively, to PenneCom and/or Orsi and that Buyer does not have, and
subsequent to the Closing will not have, an attorney-client relationship, as
regards the ML Litigation, with the counsel engaged by PenneCom or Orsi therein.

(e) Buyer further acknowledges that, if and to the extent any Pilicka personnel
are requested by PenneCom and/or Orsi to cooperate and assist them in connection
with the ML Litigation, such cooperation or assistance will be subject to
applicable privilege and/or protection as “work product” in the courts where the
ML Litigation is pending. Buyer agrees that it will direct any Pilicka personnel
who, in accordance with the terms hereof, cooperate with or assist PenneCom or
Orsi in connection with the ML Litigation to take such steps as may be requested
of them by PenneCom or Orsi to maintain all applicable privileges or “work
product” protection. Such steps may include, but not be limited to, maintaining
the confidentiality of (i) any communications between PenneCom and/or Orsi and
any Pilicka personnel and (ii) any analysis done by any Pilicka personnel for
PenneCom or Orsi, and not disclosing the substance of (i) or (ii) above to any
other person.

(f) In the event that Buyer or Pilicka concludes that, notwithstanding
Section 9.7 (b) above, it is required, by legal compulsion or otherwise, to
destroy any document that it would otherwise maintain and preserve in accordance
with the terms of Section 9.7 (b) above, Buyer shall give PenneCom and Orsi no
less than three (3) weeks prior written notice, which notice shall (i) identify
any and all documents that Buyer or Pilicka concludes it is required to destroy
and the reasons why Buyer or Pilicka concludes such destruction is necessary and
(ii) in addition to and without limiting all other remedies and recourses
available to them, provide PenneCom and Orsi with the opportunity to copy the
documents prior to their destruction.

 

17



--------------------------------------------------------------------------------

(g) Buyer shall not take, and shall not permit Pilicka to take, any actions that
may prevent it or Pilicka from complying with the any of the obligations set
forth in this Section 9.7. Without in any way limiting the provisions of the
preceding sentence, in the event that Buyer or Pilicka wishes to engage in any
subsequent merger, sale or other transaction that could, if implemented, result
in the non-performance of, or inability to perform, any of the obligations set
forth in this Section 9.7 by Buyer or Pilicka, Buyer shall so inform PenneCom
and Orsi, and PenneCom and Orsi shall thereafter cooperate with Buyer with a
view towards agreeing on a structure for the proposed transaction that (if
consented to by PenneCom and Orsi) would allow the proposed transaction to be
effectuated while preserving to PenneCom and Orsi the rights and protections set
forth in this Section 9.7.

(h) Buyer acknowledges that Seller has advised Buyer that the ML Litigation is
subject to an abbreviated discovery schedule and, as such, time is of the
essence in providing any and all requested cooperation. Buyer agrees that the
rights and obligations set forth in this Section 9.7 may be specifically
enforced by any Polish court having jurisdiction, and further acknowledges and
agrees that the provisions of this Section 9.7 may be directly enforced by
PenneCom and Orsi, each of whom is an intended beneficiary hereof.

9.8 Material Adverse Change. The parties agree and acknowledge that the concept
of a material adverse change shall not apply to the transactions contemplated in
this Agreement.

ARTICLE X

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF ALL PARTIES

The obligations of each of the parties to consummate the transactions
contemplated hereby are subject to the conditions that:

10.1 Orders Prohibiting Consummation of Transactions. At the Closing, there
shall exist no applicable law, rule, regulation, order, judgment or injunction
issued by any regulatory authority, court or government agency, the effect of
which is to prohibit consummation of the transactions contemplated by this
Agreement. All necessary pre-merger notification filings required by the Polish
antimonopoly agency in connection with the transactions contemplated by this
Agreement will have been made with such agency and any prescribed waiting
periods (and any extensions thereof) will have expired or been terminated or a
non-objection statement shall have been issued by such agency.

10.2 Execution of Polish Law Contract of Sale. Each of the parties shall have
executed, in notarized form under the laws of Poland, and delivered to each of
the other parties an unconditional agreement for the sale of shares consistent
with this Agreement and which shall be attached hereto and incorporated herein
by this reference as Exhibit A. The parties agree and acknowledge that the
execution of Exhibit A, a requirement under Polish law, shall in no way limit or
alter the application of Section 17.7.

ARTICLE XI

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

The obligation of Buyer under this Agreement to purchase all of the Shares is
subject to the fulfillment (or waiver in whole or in part by Buyer in writing)
on or before the Closing (or such earlier date as may be specified), of each of
the following conditions:

 

18



--------------------------------------------------------------------------------

11.1 Compliance with Agreement. Sellers shall have performed and complied with
all covenants and agreements in this Agreement to be performed by them at or
prior to Closing and the representations and warranties of Sellers contained in
Sections 5.1, 5.2 and 5.3 shall be true in all respects on the date hereof and
on the Closing (except representations expressly limited to a different date) as
though such representations and warranties were made on and as of the Closing,
except to the extent any and all nonperformance or noncompliance with covenants
and agreements and breaches of representations and warranties in the aggregate
do not have a Material Adverse Effect or within 60 days of notice to Sellers
have been cured.

11.2 Instrument of Transfer. Sellers shall deliver to Buyer any required
instrument of transfer, duly executed by Sellers, selling, assigning and
transferring to Buyer all right, title and interest in and to all of the
outstanding Shares.

11.3 Certificate of Officer. Sellers shall deliver to Buyer a certificate of an
authorized executive officer of Sellers dated the Closing, certifying as to the
fulfillment of the conditions set forth in Sections 11.1 and 11.2 above,
together with a certified authorizing resolution and incumbency certificate.

11.4 Removal of Pledge. D&E shall have caused the pledge on any and all Shares
held in its name to be extenguished.

ARTICLE XII

CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS

The obligation of Sellers under this Agreement to sell all of the Shares is
subject to the receipt of the Purchase Price and to the fulfillment (or waiver
in whole or in part by Sellers in writing) on or before the Closing (or such
earlier date as may be specified) of each of the following conditions:

12.1 Correctness of Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement (without giving effect to any
limitation as to “Materiality” or “Material Adverse Effect” set forth therein)
shall be true in all respects on the date hereof and on the Closing as though
such representations and warranties were made on and as of the Closing, except
to the extent that any inaccuracies are not, in the aggregate, Material.

12.2 Compliance with Agreement. Buyer shall have performed and complied in all
Material respects with its obligations under this Agreement to be performed by
it at or prior to Closing.

12.3 Certificate of Buyer. Buyer shall have delivered to Sellers a certificate
signed by an executive officer of Buyer, dated the Closing, certifying as to the
fulfillment of the conditions set forth in Sections 12.1 and 12.2 above,
together with a certified authorizing board resolution and incumbency
certificate.

ARTICLE XIII

EXPENSES OF NEGOTIATION AND TRANSFER

Except as otherwise provided in this Agreement, each party shall pay its own
expenses, Taxes and other costs incident to or resulting from this Agreement
whether or not the transactions contemplated hereby are consummated. This
provision will survive the termination of this Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE XIV

RIGHTS TO TERMINATE; PAYMENTS

BETWEEN BUYER AND THE SELLER

14.1 Termination Rights.

(a) This Agreement may be terminated prior to the Closing:

 

  (i) at any time by mutual consent of Sellers (unanimously) and Buyer;

 

  (ii) by either Sellers or Buyer, if there shall be in effect a final,
nonappealable order of any regulatory authority, court or government agency
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby;

 

  (iii) by Sellers (provided that Sellers are not then in Material breach of any
representation, warranty, covenant or other agreement contained herein) if there
shall have been a Material breach of any of the covenants or agreements or any
of the representations or warranties set forth in this Agreement (other than
breaches contemplated by Section 14.1(a)(v)) on the part of Buyer, which breach
is not cured within 90 days following written notice to Buyer, or which breach,
by its nature, cannot be cured;

 

  (iv) by Buyer (provided that Buyer is not then in Material breach of any
representation, warranty, covenant or other agreement contained herein) if
Sellers’ breach of any of covenants or agreements or any of the representations
or warranties set forth in this Agreement on the part of Sellers in the
aggregate have a Material Adverse Effect which breaches are not cured within 60
days following written notice to Sellers, or which breaches, by its nature,
cannot be cured;

 

  (v) by Sellers (provided that Sellers are not then in Material breach of any
representation, warranty, covenant or other agreement contained herein) if Buyer
shall have: (1) failed to make the Deposit required by Section 14.2, (2) failed
to pay the Additional Consideration required by Section 3.1(b) by the
Sixth-Month Date, or (3) failed to pay any portion of the Purchase Price on the
Closing, which shall occur no later than the Outside Date as provided in
Section 4.1;

 

  (vi) by Sellers any Purchase Price adjustment pursuant to Section 3.2 shall
result in a decrease in the Purchase Price by at least $ 1,500,000.

(b) In addition to any other remedies available under law or in equity, the
terminating party under Sections 14.1(a)(iii), 14.1(a)(iv) and 14.1(a)(v) shall
be entitled to a break-up fee of $ 1,000,000 from the breaching party.

 

20



--------------------------------------------------------------------------------

(c) In order to terminate this Agreement pursuant to this Section 14.1, the
terminating party shall give prompt written notice thereof to the other party
hereto and this Agreement shall thereupon terminate, without further action by
either of the parties hereto. If the Agreement is terminated: (i) except as
otherwise provided herein, the termination of this Agreement shall not relieve
any party of any liability for breach of this Agreement prior to the date of
termination; and (ii) all filings, applications and other submissions relating
to the transfer of the Shares made pursuant to this Agreement shall, to the
extent practicable, be withdrawn from the agency or other person to which made.
In the event of a termination of this Agreement by any party hereto, the
provisions of this Article XIV, Sections 9.5 and Article XIII shall survive any
such termination.

(d) Nothing in this Article XIV is intended or shall be construed to limit any
right either party may have under any other provision of this Agreement with
respect to the remedy of specific performance.

14.2 Deposit. No later than 9:30 a.m., Poland time, on the day immediately
following execution of this Agreement Buyer shall irrevocably instruct its bank
to wire a deposit of $ 1 million (the “Deposit”) to the following account:

 

Bank Address:   Washington County Bank  

1523 Washington Street

Blair, Nebraska 68008

U.S.A.

Account Name:   Account Number:   Bank Routing Number:  

14.3 Material Adverse Effect and Material Breach. For the purpose of
establishing whether a Material Adverse Effect has occurred in order to
determine Buyer’s termination rights under Section 14.1 (a)(iv) or whether
Buyer’s breaches are in the aggregate Material in order to determine Sellers’
termination rights under Section 14.1(iii), Buyer and Sellers shall attempt
jointly to resolve any discrepancies according to the procedure set forth in
Section 3.2(e); provided, however, that if either party seeks to terminate, such
process shall commence within 15 days after receipt by the other party of
notification of the decision to terminate. The accounting firm shall report its
conclusions in writing to Buyer and the Seller and such conclusions as to
whether a Material Adverse Effect, or Material breach by Buyer, has occurred
shall be conclusive on Sellers and Buyer and not subject to dispute or review.

ARTICLE XV

INDEMNIFICATION

15.1 Indemnification by the Seller.

(a) Except to the extent provided for in the Section 3.2, Sellers shall
indemnify Buyer against and hold it harmless from any and all Indemnifiable
Damages which Buyer may suffer or incur by reason of (i) any breach by Sellers
of any of the Sellers’ representations and warranties contained in this
Agreement or any document, certificate or agreement delivered pursuant hereto,
or (ii) any breach by Sellers of any of the Sellers’ covenants or agreements
contained in this Agreement or any document, certificate or agreement delivered
pursuant hereto. Notwithstanding anything contained in this Agreement to the
contrary, if Buyer makes any claim for damages, Buyer will use reasonable
efforts to mitigate the amount and nature thereof in accordance with customary
industry procedures and all reasonable costs and expenses that Buyer incurs in
mitigating those damages shall be considered Indemnifiable Damages.

 

21



--------------------------------------------------------------------------------

(b) Sellers’ obligation to indemnify Buyer pursuant to Section 15.1 (a) shall be
subject to and limited by each of the following qualifications:

 

  (i) Except for the representations set forth in Section 5.3 for which the
remedies for Buyer are limited to those set forth therein, and Buyer’s right to
bring claims for fraud or intentional misrepresentation, each of the other
representations and warranties made by Sellers in this Agreement or pursuant
hereto shall survive the Closing hereunder for a period of one year from and
after the Closing, unless (and then only to the extent) a claim shall have been
commenced by Buyer providing Sellers with written notice thereof within one year
after the Closing. In any notice delivered by Buyer pursuant to the preceding
sentence, Buyer shall identify the claim, set forth the basis thereof and its
good faith estimate of the amount of damages thereof, and in that event the
applicable representations and warranties shall survive solely with respect to
such claim until such claim has been resolved, and thereafter shall be
extinguished as to such claim. No legal action or proceeding for the enforcement
of any foregoing claim may be commenced more than one year following the
Closing.

 

  (ii) Sellers shall have no liability to Buyer for or on account of any of the
Indemnifiable Damages provided in Section 15.1(a)(i) unless and until such
damages in the aggregate (exclusive of and without reference to any and all
damages attributable to any breach by Buyer of any representation, warranty or
covenant) exceed $500,000 (the “Basket”), in which case such damages shall
include only those Indemnifiable Damages in excess of the Basket.

 

  (iii) The total aggregate liability of Sellers, whether pursuant to its
indemnity obligation under this Section 15.1 or otherwise under this Agreement,
shall be limited in all respects to the amount of the Purchase Price.

15.2 Indemnification by Buyer.

(a) Except to the extent provided for in the Section 3.2, Buyer shall indemnify
Sellers against and hold it harmless from any and all Indemnifiable Damages
which Sellers may suffer or incur by reason of (i) any breach by Buyer of any of
Buyer’s representations and warranties contained in this Agreement or any
document, certificate or agreement delivered pursuant hereto, any breach by
Buyer of any of Buyers covenants or agreements contained in this Agreement or
any document, certificate or agreement delivered pursuant hereto, or any
liabilities for obligations, whether accrued, absolute, contingent or otherwise,
and whether due or to become due, assumed by Buyer pursuant to this Agreement or
any document, certificate or agreement delivered pursuant hereto or arising out
of any acts occurring (or the operation of the Business) after the Closing.
However, notwithstanding anything contained in this Agreement to the contrary,
if Sellers makes any claim for damages, Sellers will use reasonable efforts to
mitigate the amount and nature thereof in accordance with customary industry
procedures and all reasonable costs and expenses that Sellers incur in
mitigating those damages shall be considered Indemnifiable Damages.

 

22



--------------------------------------------------------------------------------

(b) Buyers obligation to indemnify Sellers pursuant to Section 15.2(a) shall be
subject to and limited by each of the following qualifications:

 

  (i) Each of the representations and warranties made by Buyer in this Agreement
or pursuant hereto shall survive the Closing hereunder for a period of one year
from and after the Closing, unless (and then only to the extent) a claim shall
have been commenced by Sellers providing Buyer with written notice thereof
within one year after the Closing. In any notice delivered by Sellers pursuant
to the preceding sentence, Sellers shall set forth the basis of its claim for
damages and its good faith estimate of the amount thereof, in which case the
applicable representations and warranties shall survive with respect to such
claim until such claim has been resolved, and thereafter all such
representations and warranties shall be extinguished, and no action for the
enforcement of the foregoing obligation may be commenced with respect to any
claim made more than one year following the Closing.

 

  (ii) Buyer shall have no liability to the Seller for or on account of any of
the Indemnifiable Damages provided in Section 15.2(a)(i) unless and until such
damages in the aggregate (exclusive of and without reference to any and all
damages attributable to any breach by Sellers of any representation, warranty or
covenant), exceed the Basket (i.e., $500,000), in which case such damages shall
include only the Indemnifiable Damages in excess of the Basket.

 

  (iii) The total aggregate post-Closing liability of Buyer, whether pursuant to
its indemnity obligation under this Section 15.2 or otherwise under this
Agreement, shall be limited in all respects to the amount of the Purchase Price.

15.3 Notice and Right to Defend Third Party Claims. Promptly, upon receipt of
notice of any claim, demand or assessment made by any Third Party or the
commencement of any suit, action or proceeding brought by any Third Party in
respect of which indemnity may be sought on account of any provision of Article
XV hereof, the party seeking indemnification (the “Indemnitee”) will give
written notice thereof to the party from whom indemnification is sought (the
“Indemnitor”) promptly and in any event within sufficient time to enable the
Indemnitor to respond to such claim or answer or otherwise plead in such action.
The failure or omission of such Indemnitee to notify promptly the Indemnitor of
any such Third Party claim or action shall not relieve such Indemnitor from any
liability which it may have to such Indemnitee in connection therewith, on
account of any indemnity agreement contained in Article XV hereof, except to the
extent that the Indemnitor shall have been materially prejudiced thereby. In
case any Third Party claim, demand or assessment shall be asserted or Third
Party suit, action or proceeding commenced against an Indemnitee, the Indemnitor
shall be entitled to participate therein, and, to the extent that it may wish,
to assume the defense, conduct or settlement thereof, with counsel reasonably
satisfactory to the Indemnitee by providing the Indemnitee with written notice
within 10 days after receipt of the Indemnitee’s notice of the claim, demand or
assessment. After notice from the Indemnitor to the Indemnitee of its election
so to assume the defense, conduct or settlement thereof within such 10-day
period, the Indemnitor will not be liable to the Indemnitee for any legal or
other expenses subsequently incurred by the Indemnitee in connection with the
defense, conduct or settlement thereof. The Indemnitee will cooperate with the
Indemnitor in connection with any such claim, and make personnel, books and
records relevant to the claim available to the Indemnitor. In

 

23



--------------------------------------------------------------------------------

the event that the Indemnitor does not assume the defense, conduct or settlement
of any Third Party claim, demand, or assessment within the foregoing 10-day
period, the Indemnitee will not settle such claim, demand, or assessment without
the consent of the Indemnitor, which shall not be unreasonably withheld. A claim
shall be deemed conceded, unless the Indemnitor shall contest it by giving
written notice thereof to the Indemnitee within 30 days after such claim is
made.

15.4 Characterization of Indemnity Payments. Any indemnification payment made
pursuant to this Agreement shall be treated for Tax purposes as an adjustment to
the Purchase Price, unless otherwise required by applicable law.

ARTICLE XVI

CASUALTY OR LOSS

16.1 Repairs or Replacement of Assets. In the event that any of the Assets is
damaged or destroyed between the date hereof and the Closing (an “Event of
Loss”), then Sellers shall cause PT to use such commercially reasonable efforts
as would customarily be applied in the ordinary course of business to repair or
replace the respective damaged or destroyed Asset(s) with comparable property of
like value and quality before the Closing. To the extent that any such loss is
not covered by insurance proceeds, the Purchase Price shall be decreased by the
cost of repair or replacement, unless the replacement is made prior the Closing.
In the event that any such damaged or destroyed Asset(s) cannot reasonably be
repaired or replaced prior to the Closing, the Purchase Price shall be decreased
by the replacement cost of any such damaged or destroyed Asset(s) and all
insurance proceeds and claims to insurance proceeds or other rights of PT
against any Third Parties arising from such Event of Loss shall (to the extent
assignable under applicable law and the applicable insurance policy) be
separately assigned to Sellers by PT. If the Event of Loss shall have had a
Material Adverse Effect which Event of Loss cannot be remedied within a
reasonable period of time, Buyer may elect either (i) to exercise its right
under Section 14.1(a)(iv) to terminate this Agreement or (ii) to close the
transaction with the Purchase Price being decreased by the replacement cost of
the damaged or destroyed Asset(s) and all insurance proceeds and claims to
insurance proceeds or other rights of PT against any Third Parties arising from
such Event of Loss shall (to the extent assignable under applicable law and the
applicable insurance policy) be separately assigned to Sellers by PT. If Buyer
and Sellers cannot resolve any dispute which may arise regarding the magnitude
of any Purchase Price reduction made pursuant to this Section 16.1, Buyer and
Sellers shall jointly retain the Warsaw office of PricewaterhouseCoopers, or (in
the event of the unavailability or unwillingness to serve of
PricewaterhouseCoopers or the existence of any conflict of interest on the part
of PricewaterhouseCoopers with respect to either Buyer or Sellers), the New York
City office of another mutually-acceptable nationally known independent public
accounting firm to review the Event of Loss and the Purchase Price reduction to
be made in connection therewith. The cost of retaining such independent public
accounting firm shall be borne equally by Sellers and Buyer. Such firm shall
report its conclusions in writing to Buyer and Sellers and such conclusions as
to adjustments pursuant to this Section 16.1 shall be conclusive on Sellers and
Buyer and not subject to dispute or review.

16.2 Risk of Loss. The risk of any loss damage or destruction with respect to
any of the Assets (whether from fire, casualty or other cause) shall be borne by
and remain with Sellers until the Closing.

 

24



--------------------------------------------------------------------------------

ARTICLEXVII

MISCELLANEOUS

17.1 Assignment. Neither this Agreement, nor any right hereunder, may be
assigned by any of the parties hereto, without the prior written consent of all
other parties hereto which consent shall not be unreasonably withheld (unless
such assignment may reasonably be expected to cause a delay or impede the
satisfaction of any condition precedent to the Closing of the transactions
contemplated by this Agreement), and if any such assignment is made, the
assigning party shall, together with the assignee, be and remain liable to the
other party for the performance and fulfillment of the assigning party’s
covenants, duties and obligations hereunder.

17.2 Successors. This Agreement shall be binding upon and inure to the benefit
of Buyer and Sellers and their respective successors or assigns, subject in all
respects to Section 17.1.

17.3 Entire Agreement. This Agreement, including the Schedules and Exhibits
hereto, and the Confidentiality Agreement executed on February 10, 2005 between
the parties hereto, constitute the entire agreement of the parties, and
supersedes all prior documents, agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by or on
behalf of either party hereto or any officer, employee, representative or agent
of either party hereto. Such Confidentiality Agreement is deemed to be modified
to allow the parties or their Affiliates to disclose any information regarding
this Agreement to their respective boards, officers, investors, lenders or
limited or general partners, or to any agency for which filings are required by
law or are necessary to effect the transactions contemplated by this Agreement.

17.4 Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or other entity, other than the parties hereto and
their permitted successors or assigns, any rights or remedies under or by reason
of this Agreement.

17.5 Agreements in Writing. The terms of this Agreement may not be amended,
modified or waived except by written agreement executed by Buyer and Sellers.

17.6 Jurisdiction and Consent to Suit. Any proceeding to enforce this Agreement
shall be brought in any state or federal court of competent jurisdiction in the
State of New York, United States of America. Each of the Sellers and Buyer
hereby irrevocably waive any present or future objection to any such venue, and
irrevocably consent and submit unconditionally to the non-exclusive jurisdiction
for itself and in respect of any of its property of any such court. Sellers and
Buyer further agree that final judgment against it in any such action or
proceeding arising out of or relating to this Agreement shall be conclusive and
may be enforced in any other jurisdiction within or outside the United States of
America by suit on the judgment, a certified or exemplified copy of which shall
be conclusive evidence of the fact and of the amount of its obligation. Prior to
the Closing, Buyer shall irrevocably designate and appoint CT Corporation
System, 111 8th Avenue, New York, New York 10011 as its authorized agent to
receive, accept and acknowledge on its behalf service of process in any such
proceeding, and shall provide Sellers with evidence of the prepayment in full of
the fees of such agent. Buyer agrees that service of process, writ, judgment or
other notice of legal process upon said agent shall be deemed and held in every
respect to be effective personal service upon it. Buyer shall maintain such
appointment (or that of a successor satisfactory to Sellers) continuously in
effect at all times while Buyer is obligated under this Agreement. Nothing
herein shall affect Sellers’ right to serve process in any other manner
permitted by applicable law.

17.7 Governing Law Enforcement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, United States of
America, without reference to such States laws governing conflicts of laws.

 

25



--------------------------------------------------------------------------------

17.8 Interpretation. The headings of the Articles and Sections of this Agreement
are inserted for convenience of reference only and shall not constitute a part
hereof or affect in any way the meaning or interpretation of this Agreement.

17.9 Notices. All notices hereunder shall be in writing, and shall (i) be
transmitted (or be attempted to be transmitted) by facsimile to the respective
facsimile numbers set forth below (or such other facsimile number as either
party may designate to the other by written notice in accordance herewith) and,
in addition to any such facsimile transmittal, (ii) be delivered (and shall be
deemed to have been delivered on the date of the first attempted delivery) by a
reputable delivery service offering an express service, to the respective party
at its address set forth below or such other address as either party may
designate to the other by written notice in accordance herewith:

If to Sellers:

EuroTel LLC

HunTel Systems, Inc.

Consolidated Companies, Inc.

D&E Investments, Inc.

Michael A. Jacobson

1638 Lincoln Street

P.O. Box 400

Blair, NE 68008

USA

Facsimile Number: 1 (402) 426-6298

with a complete copy under separate cover (which copy by itself shall not
constitute notice) to:

Sylvester J. Orsi

4962 South 174th Avenue

Omaha, NE 68135

USA

Facsimile Number: 1 (402) 502-1178

If to Buyer:

MNI S.A.

Attention: Mariusz Pilewski - President

ul. Zurawia 8

00-503 Warsaw

Poland

Facsimile Number: 48 (22) 627-0914

with a complete copy under separate cover which copy by itself shall not
constitute notice) to:

Piotr Majchrzak

Facsimile Number: 48 (22) 717-2134

 

26



--------------------------------------------------------------------------------

17.10 Severabilitv. Any provision hereof which is prohibited or unenforceable
shall be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.

17.11 Currency. All cash payments under this Agreement (including, without
limitation, payment of the Cash Payment, Additional Consideration, and the
Deposit) shall be in U.S. dollars. For the purposes of this Agreement, with
respect to all currency amounts and other monetary- related amounts which are
expressed in terms of U.S. dollars, where there are cash balances or amounts
denominated in currencies other than U.S. dollars, then the equivalent amount of
U.S. dollars shall be determined by reference to the midpoint of the exchange
rates for the other currency, as compared to U.S. dollars as set forth in the
Wall Street Journal as of the close of business on the business day immediately
preceding the date on which the amount is to be determined.

17.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which executed counterparts shall be deemed to constitute an original
and all of which, taken together, shall be deemed to constitute one and the same
instrument.

17.13 Late Payments. If any payment required to be made by Sellers or Buyer is
not made by the date provided, such payment shall bear additional late interest
from the date due until paid at the rate of 10% per annum.

IN WITNESS WHEREOF, the parties hereunto have duly executed this Agreement as of
the date hereof.

Effective November 14th, 2005

 

By:

  

 

  

Its:

  

 

  

 

By:

  

 

  

Its:

  

 

  

EUROTEL L.L.C

  

By:

  

 

  

Its:

  

 

  

HUNTEL SYSTEMS, INC

  

By:

  

 

  

Its:

  

 

  

 

27



--------------------------------------------------------------------------------

D&E INVESTMENTS, INC.

By:

 

 

Its:

 

 

CONSOLIDATED COMPANIES, INC.

By:

 

 

Its:

 

 

 

28